Citation Nr: 0204618	
Decision Date: 05/16/02    Archive Date: 05/24/02

DOCKET NO.  95-12 826A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for Perthes' disease of 
the left hip, to include on the basis of aggravation.

2.  Entitlement to an increased (compensable) disability 
evaluation for bilateral defective hearing prior to March 26, 
1997, to include a minimum 40 percent rating.

3.  Entitlement to an increased rating for bilateral 
defective hearing, currently evaluated as 40 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Kristi Barlow, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1950 to June 
1952. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 1993 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, which, among other things, denied service 
connection for Perthes' disease of the left hip and continued 
a noncompensable evaluation for bilateral defective hearing.  
In May 1997, the veteran's hearing disability evaluation was 
increased to 40 percent effective March 26, 1997.  The 
veteran continued his appeal for a higher disability 
evaluation for his defective hearing and requested that the 
40 percent evaluation be assigned an earlier effective date.

The Board originally considered this matter in April 2000, 
and denied all three claims before it.  The veteran appealed 
that decision to the United States Court of Appeals for 
Veterans Claims (Court) and on May 31, 2001, the Court 
vacated the Board's decision and remanded this matter for 
further consideration in light of the recently enacted 
Veterans Claims Assistance Act of 2000 (VCAA) [codified as 
amended at 38 U.S.C.A. § 5100 et seq. (West 2001)].  On 
October 18, 2001, the veteran was advised that his case was 
again before the Board and that he could submit additional 
evidence and/or argument if he so desired.  In April 2002, 
the veteran advised the Board that he had no additional 
evidence to submit and his representative submitted an 
informal brief on appeal.  As such, this matter is properly 
before the Board for adjudication.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran did not injure his left hip during service.

3.  The veteran did not experience an increase in disability 
with regard to a left hip disorder during service.

4.  Following the veteran's separation from service in 1952, 
he first sought treatment for Perthes' disease of the left 
hip in 1992.

5.  Prior to March 26, 1997, audiometric testing revealed a 
puretone threshold average in the right ear of 56 with 88 
percent speech discrimination, and a puretone threshold 
average of 46 in the left ear with an 88 percent speech 
discrimination.

6.  Audiometric testing dated March 26, 1997, revealed a 
puretone threshold average of 81 in the right ear with 32 
percent speech discrimination, and a puretone threshold 
average of 58 in the left ear with 72 percent speech 
discrimination.


CONCLUSIONS OF LAW

1.  Perthes' disease of the left hip was not incurred in or 
aggravated by active duty service.  38 U.S.C.A. §§ 1110, 
1111, 1112, 1113, 1153, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.102, 3.303, 3.306 (2001).

2.  The criteria for a compensable evaluation for bilateral 
defective hearing prior to March 26, 1997, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.400, 4.1-4.16, 4.85, Diagnostic Code 6100 (2001).

3.  The criteria for a disability evaluation higher than 40 
percent for bilateral defective hearing have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 4.1-4.16, 4.85, Diagnostic Code 6100, 4.86 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset of this decision, the Board finds that VA has 
met its duty to assist the veteran in the development of his 
claim for service connection for Perthes' disease of the 
left hip and his claims for increased evaluations for 
bilateral defective hearing as well as its duty to notify 
the veteran of any information and evidence needed to 
substantiate and complete these claims under the Veterans 
Claims Assistance Act of 2000 (VCAA) [codified as amended at 
38 U.S.C.A. § 5100 et seq. (West 2001)].  Regulations 
implementing the VCAA have been enacted.  66 Fed. Reg. 
45,620 (Aug. 29, 2001) [codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)].  By virtue of the 
Statement of the Case, the Supplemental Statements of the 
Case, and the prior Board decision issued during the 
pendency of the appeal, the veteran and his representative 
were given notice of the information, medical evidence, or 
lay evidence necessary to substantiate the veteran's claims 
currently on appeal.  The veteran was afforded VA 
examinations and all relevant records adequately identified 
by the veteran have been obtained and associated with the 
claims folder.  The veteran was given the opportunity to 
appear and testify before an RO Hearing Officer and/or a 
member of the Board to advance any and all arguments in 
favor of his claims, and he was given the opportunity to 
submit additional evidence and/or arguments following the 
recent Court remand.  Consequently, after reviewing all 
evidence of record in light of the fact that the veteran's 
claim for service connection was originally denied as not 
well grounded, the Board finds that there is no additional 
evidence needed to decide the issues in this case on the 
merits so as to require further development pursuant to VA's 
duty to assist.  To request additional development to 
determine the date of onset of the veteran's Perthes' 
disease of the left hip as suggested by the veteran's 
representative in April 2002, would unduly prolong this 
appeal as the Board finds that all pertinent and available 
evidence regarding onset is of record.

Background

The veteran served on active duty during the Korean Conflict 
in the 64th Field Artillery from September 1950 to June 1952.  
Although the veteran has submitted copies of classification 
records dated in 1945 and 1946 showing his classification as 
4F, which signifies that an individual is unfit for military 
service, his pre-induction examination report dated in August 
1950, and included in his official service medical records, 
shows that he was deemed qualified for military duty.  The 
portion of the August 1950 report completed by the veteran 
has a check mark in the "no" box for the existence of bone, 
joint or other deformity, and the portion of that report 
completed by the examining physician has nothing noted in the 
section for bones, joints and muscles.  There is also nothing 
noted regarding a bone disorder on the veteran's release 
examination report dated in June 1952.  There is, however, 
notation of the veteran's acoustic trauma resulting in high 
tone perceptive hearing loss and tinnitus.

In October 1969, the veteran filed his original application 
for VA compensation benefits.  He requested service 
connection for an ear condition and in an August 1970 rating 
decision service connection was granted for both bilateral 
defective hearing and bilateral tinnitus.  Noncompensable 
evaluations were assigned to each disability at that time.

The veteran informed the RO in November 1992 that he was 
being fit for hearing aids and that he had terminated his 
employment because of his hearing problems.  As such, this 
correspondence was deemed to be a request for a compensable 
evaluation for defective hearing and tinnitus.  The veteran 
also submitted a request for service connection for Perthes' 
disease of the left hip in November 1992, stating that it was 
related to service on the basis of aggravation.

In December 1992, the veteran underwent VA orthopedic 
examination and related knowing that he had Perthes' disease 
since he was five or six years old and that it had gradually 
caused stiffness in the left hip and a little shortening of 
the left leg.  He reported that he did not require a brace 
nor a shoe lift, that he only experienced minimal soreness 
and tenderness in the hip region with the hip occasionally 
catching with extreme motions.  The veteran complained of 
some fatigability and weakness with overuse.  Upon 
examination, the examiner found minimal to no tenderness and 
no soreness to palpation; the veteran had slightly limited 
range of motion.  X-rays revealed marked deformity of the 
head and neck of the left femur with degenerative changes in 
the hip joint.  As such, the examiner diagnosed Perthes' 
disease of the left hip with shortening.  Upon general VA 
examination also performed in December 1992, the veteran was 
found to have a normal gait.

The veteran also underwent VA audiologic examination in 
December 1992.  He related a history of noise exposure during 
service and hearing loss since his separation from service in 
1952.  Puretone thresholds at frequencies of 500, 1000, 2000, 
3000, and 4000 Hertz were determined to be at 20, 35, 50, 65, 
and 75 decibels, respectively, for the right ear with an 
average of 56 decibels, and at 10, 15, 35, 60, and 75 
decibels, respectively, for the left ear with an average of 
46 decibels.  The veteran was determined to have 88 percent 
speech discrimination in both ears.

Treatment records were obtained which show that the veteran 
presented in July 1992 for a social work service evaluation.  
X-rays of the left hip revealed severe degenerative changes 
with foreshortening of the femoral neck, flattening of the 
femoral head, and narrowing of the joint spaces.  The 
findings were noted to be consistent with Legg-Perthes' 
disease with secondary degenerative changes.  Audiometric 
testing performed in August 1992, showed puretone thresholds 
at frequencies of 500, 1000, 2000, 3000, and 4000 Hertz at 
25, 45, 45, 75, and 85 decibels, respectively, for the right 
ear with an average of 55 decibels, and at 15, 20, 35, 70, 
and 80 decibels, respectively, for the left ear with an 
average of 44 decibels.  The veteran was determined to have 
88 percent speech discrimination in both ears.

Treatment notes dated in October 1992, show a diagnosis of 
severe degenerative joint disease of the left hip with 
comments that the veteran is "essentially pain free."  It 
was also noted that the veteran was not interested in 
surgical hip replacement.  In March 1995, the veteran 
reported exercising daily for several years and feeling very 
well notwithstanding his diagnosis of degenerative joint 
disease of the left hip.

On March 26, 1997, the veteran underwent another VA 
audiologic examination. Puretone thresholds at frequencies of 
500, 1000, 2000, 3000, and 4000 Hertz were determined to be 
at 30, 60, 70, 90, and 105 decibels, respectively, for the 
right ear with an average of 81 decibels, and at 25, 30, 50, 
70, and 80 decibels, respectively, for the left ear with an 
average of 58 decibels.  The veteran was determined to have 
32 percent speech discrimination in his right ear and 72 
percent speech discrimination in his left ear.

In May 1997, the veteran appeared and testified before an RO 
hearing officer that he had experienced the same level of 
hearing loss since the day he returned from Korea.  He stated 
that he could not even hear the telephone ring back in 1952, 
but did not get fitted for his first hearing aid until 1992.  
The veteran testified that he did not require any adaptive 
equipment for his telephone or doorbell.  He asserted that 
all hearing tests prior to March 1997 were unreliable and 
inadequate.  Additionally, the veteran testified that he 
underwent a free private hearing screening in 1990 and 
believed that that test was very superficial too.

The veteran further testified that he has had Perthes' 
disease of the left hip since he was a child and that he has 
never injured his hip.  He stated that the Army was well 
aware of his disease and although classifying him as 4F, the 
physicians decided to take a "wait and see" attitude.  
Consequently, the veteran testified that he was inducted into 
the Army and served without incident in the Korean Conflict.  
He stated that he believed he came out of the service with a 
little bit more of a limp than when he went into the service, 
but did not seek any medical attention for forty years 
because he only experienced occasional aches for which he 
took over-the-counter aspirin.  The veteran testified that he 
had mainly office jobs since his separation from service and 
believed that any deterioration of his left hip was due to 
the hardships involved with warfare, including marching, 
walking and carrying.  He stated that he did not require any 
treatment for his left hip, but had been told that one day he 
might need to have his hip replaced.

In February 1998, the RO sent a letter to the veteran 
requesting additional evidence regarding his pre-service 
treatment for Perthes' disease as well as any evidence 
showing treatment since service.  The veteran submitted a 
letter dated in May 1998 showing that the records of his 
childhood treatment had been destroyed.  He also submitted 
the classification records dated in 1945 and 1946 described 
above.

The veteran submitted a copy of the June 1990 private hearing 
screening.  That report shows that puretone thresholds at 
frequencies of 500, 1000, 2000, 4000 and 8000 Hertz were 
determined to be at 30, 30, 45, 85, and 90 decibels, 
respectively, for the right ear and at 30, 15, 35, 75, and 75 
decibels, respectively, for the left ear.  Speech 
discrimination scores were not given.

Analysis

I.  Perthes' Disease

For the purposes of granting service connection under 
38 U.S.C.A. § 1110, every veteran shall be taken to have 
been in sound condition when examined, accepted, and 
enrolled for service, except as to defects, infirmities, or 
disorders noted at the time of the examination, acceptance, 
and enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  See 38 U.S.C.A. § 1111.  According to 38 C.F.R. 
§ 3.304(b), the term "noted" denotes only such conditions 
that are recorded in examination reports.  The existence of 
conditions prior to service reported by the veteran as 
medical history does not constitute a notation of such 
conditions, but will be considered together with all other 
material evidence in determining the question of when a 
disease or disability began.  See 38 C.F.R. § 3.304(b)(1).  
Determinations of whether a condition existed prior to 
service should be "based on thorough analysis of the 
evidentiary showing and careful correlation of all material 
facts, with due regard to ... manifestations, clinical course, 
and character of the particular injury or disease or 
residuals thereof."  Id.

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
When a veteran seeks service connection for a disability, 
due consideration shall be given to the supporting evidence 
in light of the places, types, and circumstances of service, 
as evidenced by service records, the official history of 
each organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay 
evidence.  See 38 U.S.C.A. § 1154; 38 C.F.R. § 3.303(a).  
The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury.  If there is no evidence of a chronic condition 
during service, or an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is 
competent.  See Savage v. Gober, 10 Vet. App. 488, 495-498 
(1997).  If service connection is to be established by 
continuity of symptomatology, there must be medical evidence 
that relates a current condition to that symptomatology.  
Id.

A pre-existing disease will be presumed to have been 
aggravated by military service when there is an increase in 
disability during such service, unless there is a specific 
finding that the increase is due to the natural progress of 
the disease.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  
In deciding an aggravation claim, the Board must determine, 
after having found the presence of a pre-existing condition, 
whether there has been any measurable worsening of the 
disability during service and whether such worsening 
constitutes an increase in disability.  See Browder v. Brown, 
5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. App. 
155, 163 (1993).  Clear and unmistakable evidence (obvious or 
manifest) is required to rebut the presumption of aggravation 
where a pre-service disability underwent an increase in 
severity during service.  See 38 C.F.R. § 3.306(b).

The Board notes at this juncture that it is the defined and 
consistently applied policy of VA to administer the law under 
a broad interpretation, consistent, however, with the facts 
shown in every case.  When, after careful consideration of 
all procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any 
other point, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt is meant one which exists 
because of an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  See 38 C.F.R. § 3.102.

Considering the evidence as outlined above, the Board finds 
that there is no record of bone and/or joint disease in the 
veteran's service medical records, and there is no evidence 
of treatment of such a disease in service or within any 
presumptive period.  In fact, the veteran testified in May 
1997 that he does not require treatment for Perthes' disease 
as it only causes him occasional aching and stiffness.  The 
evidence submitted by the veteran dated in 1945 and 1946, 
when assumed to be credible, reveals that someone was aware 
of a condition that caused the veteran to be classified as 
unfit for duty approximately five years prior to induction.  
At the time of induction, however, the veteran was deemed 
qualified for military service.  And, at the time of 
separation from service, the veteran was deemed qualified for 
release with no notation of a bone disorder.  Therefore, 
considering all evidence in the light most favorable to the 
veteran, the Board finds that Perthes' disease was not 
incurred in active service as there is no evidence to suggest 
that the disease began in service or was the result of an 
injury in service.

Based of the evidence dated in 1945 and 1946 and veteran's 
credible testimony that he had Perthes' disease prior to his 
induction into service, however, the Board finds, arguendo, 
that Perthes' disease of the left hip pre-existed service.  
Upon making this finding, the Board must consider whether 
there was an increase in disability during service.

Considering the evidence as a whole and considering all 
arguments in the light most favorable to the veteran, the 
Board finds that there is no measurable worsening of the 
veteran's pre-existing Perthes' disease during service or 
within any presumptive period.  Although the veteran asserts 
that he may have come out of the service with a little more 
of a limp than when he went into the service, the evidence is 
clear that the veteran did not leave the service with an 
orthopedic disability as he testified that over the course of 
time he has experienced only slight limitation.  He testified 
that he did not require any medical attention for over forty 
years and, in fact, does not require medical treatment for 
his Perthes' disease now.  He maintained employment following 
service without limitation as a result of his bone and joint 
disease and treatment records show that in 1995 he was 
exercising and feeling very well, with no complaints 
regarding the left hip and no need for a brace or shoe lift.  
Thus, the question becomes, is it an increase in disability 
to have a slight limp that does not constitute a disability? 
The Board must answer this question in the negative as there 
is no evidence of limitation at the time of separation from 
service or within any presumptive period.  Accordingly, the 
Board finds that the veteran's pre-existing Perthes' disease 
did not have any measurable worsening during service.  
Consequently, without an increase in disability, service 
connection cannot be granted on the basis of aggravation.  
Therefore, the veteran's appeal in this regard is denied.

II.  Compensable Evaluation for Defective
Hearing Prior to March 26, 1997

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has been established and a higher 
initial disability rating is at issue, the level of 
disability at the time entitlement arose is of primary 
concern.  Consideration must also be given to a longitudinal 
picture of the veteran's disability to determine if the 
assignment of separate ratings for separate periods of time, 
a practice known as "staged" ratings, is warranted.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  

The law provides that the effective date for an increase in 
compensation shall be the earliest date as of which it is 
factually ascertainable that an increase in disability 
occurred, provided the claim was received within one year 
from such date.  Otherwise, the effective date of an 
increased evaluation will be the date of receipt of the claim 
or the date entitlement arose, whichever is later.  See 
38 U.S.C.A. 
§§ 5110(a) and (b)(2); 38 C.F.R. § 3.400.

Although the veteran requests a compensable evaluation for 
his defective hearing back to the date of his original claim, 
the record shows that the claim currently on appeal was filed 
in November 1992.  Thus, the earliest possible effective date 
for any increase is November 1991, one year prior to the 
filing of the current claim.  Accordingly, the Board has 
reviewed all relevant evidence and determined that the 
audiometric tests performed in August and December 1992 are 
sufficient upon which to base the veteran's disability 
evaluation for the time period of November 1991 through March 
26, 1997.  

The Board notes that the veteran has asserted that all 
audiologic testing performed prior to March 1997 are 
unreliable, but he has not submitted any objective evidence 
to show that either the testing equipment was defective or 
the examiners' results were inaccurate.  It appears that the 
veteran's assertions are based solely on his belief that his 
hearing has not changed since 1952.  Consequently, the Board 
cannot agree with the veteran that the reported test results 
are unreliable.

In accepting the 1992 audiometric tests as accurate, the 
Board notes that the August and December tests were performed 
by different audiologists and the results are almost 
identical.  Specifically, the veteran was determined to have 
a puretone threshold average of 55 decibels in the right ear 
using the frequencies of 500, 1000, 2000, 3000, and 4000 
Hertz in August 1992, and a puretone threshold average of 56 
decibels in the right ear using those same frequencies in 
December 1992.  A puretone threshold average of 44 decibels 
in the left ear was found in August 1992, and a puretone 
threshold average of 46 decibels was found in the left ear in 
December 1992.  Both tests returned a finding of 88 percent 
speech discrimination in both ears.  Therefore, because of 
the consistencies in the findings and the absence of 
objective evidence of unreliability, the Board bases its 
findings upon the results of these tests.

Assignment of disability evaluations for hearing impairments 
are derived by the mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  See Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).  The schedular criteria for 
rating hearing impairments effective during the appeal period 
prior to March 26, 1997, were made effective December 18, 
1987, and establish eleven auditory acuity levels designated 
from I for essentially normal hearing, to XI for profound 
deafness.  See 38 C.F.R. § 4.85.

The Board notes that effective June 10, 1999, changes were 
made to the schedular criteria for evaluating diseases of the 
ear and other sense organs as set forth in 64 Fed. Reg. 
25202-252101 (1999) and codified at 38 C.F.R. Sections 4.85, 
4.86, and 4.87.  Where the law or regulation changes after a 
claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant will apply absent 
Congressional intent to the contrary.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991); Marcoux v. Brown, 9 
Vet. App. 289 (1996).

The pertinent amended provisions govern exceptional patterns 
of hearing impairment.  Specifically, 38 C.F.R. § 4.86(a) 
provides that when the puretone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIA, whichever results in the higher 
numeral.  Also, 38 C.F.R. § 4.86(b) provides that when the 
puretone threshold is 30 decibels or less at 1000 Hertz and 
70 decibels or more at 2000 Hertz, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIA, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral.  For both sections 
of 38 C.F.R. § 4.86, each ear will be evaluated separately.  
The changes in the regulations did not effect Tables VI and 
VII.  See Fed. Reg. 25209.

Given the results of the 1992 audiometric testing, the Board 
finds that the provisions for exceptional patterns of hearing 
impairment do not apply and a designation of II is assigned 
to the veteran's right ear disability as well as to the 
veteran's left ear disability based on the use of Table VI of 
38 C.F.R. § 4.85.  Using Table VII of 38 C.F.R. § 4.85, 
Diagnostic Code 6100, a noncompensable evaluation must be 
assigned as the veteran's testing scores and resulting 
numeric designations clearly fall within the parameters of a 
noncompensable rating.  It is important to point out that the 
use of the rating system required for hearing impairments 
does not leave any room for objective interpretation and the 
use of the principle of resolving all reasonable doubt in 
favor of the claimant.  Thus, the Board finds that a 
noncompensable evaluation for the period of November 1991 
through March 25, 1997, is appropriate and the veteran's 
appeal in this regard is denied.

III.  Increased Evaluation for
Defective Hearing as of
March 26, 1997
 
As stated above, disability evaluations are determined by the 
application of the schedule of ratings which is based on 
average impairment of earning capacity.  See 38 U.S.C.A. 
§ 1155.  Where entitlement to compensation has been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

The evidence of record reveals that the veteran underwent 
audiologic testing on March 26, 1997, and was determined to 
have puretone thresholds at frequencies of 500, 1000, 2000, 
3000, and 4000 Hertz at 30, 60, 70, 90, and 105 decibels, 
respectively, for the right ear with an average of 81 
decibels, and at 25, 30, 50, 70, and 80 decibels, 
respectively, for the left ear with an average of 58 
decibels.  The veteran was determined to have 32 percent 
speech discrimination in his right ear and 72 percent speech 
discrimination in his left ear.


Given the evidence of record, the Board finds that the 
provisions of 38 C.F.R. § 4.86(a) for exceptional patterns of 
hearing impairment is appropriate for use with regard to the 
veteran's right ear.  Thus, applying the veteran's test 
scores to Tables VI and VIA, the most favorable numeric 
designation for the right ear disability is XI using Table 
VI.  The appropriate numeric designation for the left ear 
disability is V.  Applying the designations of XI and V to 
Table VII, a disability evaluation of 40 percent is assigned 
for the veteran's bilateral hearing impairment.  
Consequently, the Board finds that the veteran's request for 
an evaluation higher than 40 percent must fail and it is 
hereby denied.

IV.  General Consideration

The potential application of other various provisions of 
Title 38 of the Code of Federal Regulations has been 
considered, whether or not they were raised by the veteran, 
as required by the holding of the Court in Schafrath v. 
Derwinski, 589, 593 (1991).  The veteran has submitted no 
evidence showing that his service-connected hearing 
impairments have markedly interfered with his employment 
status beyond that interference contemplated by the assigned 
evaluations notwithstanding his broad, unsubstantiated 
statement that he terminated his employment as a result of 
his hearing impairments.  As such, the Board is not required 
to remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) (2001).  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 94-95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  Consequently, the Board finds that the 
evaluations assigned in this decision adequately reflect the 
clinically established impairments experienced by the 
veteran.


ORDER

Service connection for Perthes' disease of the left hip, to 
include as a result of aggravation, is denied.

A compensable evaluation for bilateral defective hearing 
prior to March 26, 1997, is denied.

A disability evaluation higher than 40 percent for bilateral 
defective hearing is denied.


		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

